Citation Nr: 0017182	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  95-33 047A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to apportionment of the veteran's benefits on 
behalf of his minor child.


REPRESENTATION

Veteran represented by:  Disabled American Veterans

Claimant represented by:  None


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



REMAND

The veteran had active duty for training from June to 
December 1974 and from September 1986 to January 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 apportionment decision from the 
Nashville, Tennessee Department of Veterans Affairs (VA) 
Regional Office (RO), which denied apportionment to the 
claimant on behalf of the veteran's minor child.  The 
claimant appealed this decision. 

The claimant, in an October 1995 substantive appeal, 
indicated that she would appear at a hearing before a Member 
of the Board.  A hearing was scheduled before a Member of the 
Board at the Central Office for August 2000.  Subsequently, 
the claimant, in a June 2000 letter, canceled this hearing 
and requested a Travel Board hearing before a Member of the 
Board at the Philadelphia, Pennsylvania, RO.  This is a claim 
for an apportionment is a contested claim, it is subject to 
special procedural regulations.  

Accordingly, this case is REMANDED to the RO for the 
following:

Schedule the claimant for a personal 
hearing before a Member of the Board to 
be held at the Philadelphia, 
Pennsylvania, RO.  A copy of the notice 
to the claimant and to veteran and his 
representative of the scheduling of the 
hearing should be placed in the record.  
After the hearing is conducted, the case 
should be returned to the Board, in 
accordance with appellate procedures.

The purpose of this REMAND is to comply with due process of 
law and the Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  Thereafter, in accordance with the current appellate 
procedures in simultaneously contested claims, the case 
should be returned to the Board for completion of appellate 
review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

